Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 29 July 2021 to the previous Office action dated 01 June 2021 is acknowledged.  Claims 1-36 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-31 and 35-36) in the reply filed on 29 July 2021 is acknowledged.
Claims 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2021.
Applicant’s election without traverse of species polyethoxylated castor oil emulsifier in the reply filed on 29 July 2021 is acknowledged.
Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of emulsifier, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2021.  Although applicant did not indicate that claims 25-26 are drawn to a nonelected species of emulsifier, claims 25-26 recite polyoxyethylene sorbitan monolaurate rather than polyethoxylated castor oil as the emulsifier.
species reducing hangover symptoms use in the reply filed on 29 July 2021 is acknowledged.
Claims 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of use, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2021.
	Claims 1-24 and 27-31 are under current examination.

Specification
The use of the terms TWEEN, SPAN, CRODESTA, PLURONIC, SYNPERONIC, EMKALYX, LUTROL, SUPRONIC, MONOLAN, PLURACARE, PLURODAC, KOLLIPHOR, CREMOPHOR, CARBOPOL, CAPMUL, and TRANSCUTOL, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the trademark/trade name TWEEN.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a nonionic surfactant and, accordingly, the identification/description is indefinite.

Claim 8 contains the trademarks/trade names EPIKURON and TOPCITHIN and LECIPRIME and LECISOY and EMULFLUID and EMULPUR and METARIN and EMULTOP and LECIGRAN and LECIMULTHIN.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe a natural surfactant and, accordingly, the identification/description is indefinite.
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.
The claim(s) recite(s) dihydromyricetin and emulsifier; and further comprising a co-surfactant such as phospholipid, or egg or soy lecithin, or natural emulsifiers; oil; permeabilizer such as capric acid (i.e., a natural fatty acid); antioxidant; electrolyte/sugar; and coactive such as natural vitamin E, which all encompass natural products that are present in plants and/or animals naturally and are simply extracted therefrom (e.g., antioxidants include natural vitamin E, sugars include natural glucose), and the claimed composition does not have markedly different characteristics from what occurs in nature. This judicial exception is not integrated into a practical application because it encompasses merely a combination of two or more natural compounds, which does not have markedly different characteristics from what occurs in nature, without more, and a mixture of naturally occurring compounds is not patent eligible.  See, e.g., Ex parte Burgos, decision of the Patent Trial and Appeal Board dated 03 January 2017, Patent Application No. 13/076,117, pages 6-9, affirmed in non-precedential decision at 711 Fed.Appx. 646 (Fed. Cir. 2018) (a mixture of naturally occurring compounds is not rendered patent eligible under 35 U.S.C. 101 merely by claiming relative amounts or concentrations of the compounds in the mixture; noting that patent ineligible claims in Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948) recited relative amounts of bacterial species in a mixture).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional element claimed is that the composition is a pre-emulsion, which merely means that it is not an emulsion, and thus 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15, 18, and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solanki et al. (“Microemulsion drug delivery system: for bioavailability enhancement of ampelopsin”, International Scholarly Research Network, ISRN Pharmaceutics, 2012, pages 1-4) as evidenced by Constantinides et al. (WO 94/08610 A1; published 28 April 1994).
Solanki et al. discloses a microemulsion (ME) drug delivery system containing ampelopsin drug (i.e., dihydromyricetin), CAPMUL MCM oil, CREMOPHOR EL surfactant (HLB = 14), TRANSCUTOL P cosurfactant, and distilled water, wherein the drug is mixed (i.e., dispersed or dissolved) in the oil, wherein ampelopsin is used as an anti-inflammatory, antimicrobial, cough reliever, antioxidant, antihypertension, 
As noted in Example 5 of the instant specification, CAPMUL MCM is 2,3-dihydroxypropyl octanoate (which has a MW of 218 Da), and TRANSCUTOL is 2-(2-ethoxyethoxy)ethanol.
As noted at page 13 line 24 of the instant specification, CREMOPHOR EL is polyethoxylated castor oil (i.e., a nonionic surfactant, a polymeric emulsifier, a polyethylene glycol alkyl ether).
As noted at page 23 line 2 of the instant specification, microemulsions are not, strictly speaking, emulsions, and thus the composition of Solanki et al., being a microemulsion, is not an emulsion.  Therefore, the composition of Solanki et al. is a pre-emulsion as in the instant claims, given that the term “pre-emulsion” requires nothing other than not being an emulsion.
As evidenced by Constantinides et al., CAPMUL MCM includes capric acid fatty acid (i.e., permeabilizer) (page 8 lines 32-36).
Regarding claim 15, ampelopsin is an antioxidant, and thus it satisfies the recitations of both dihydromyricetin and antioxidant.  See, e.g., Powell v. Home Depot U.S.A. Inc., 663 F.3d 1221, 100 USPQ2d 1742, 1748 (Fed. Cir. 2011) (finding that a single structure in a prior art reference satisfied two limitations in a claim).

Regarding claims 30-31, formulation ME-A of Solanki et al. has slightly over 14 wt% (i.e., 1/7 x 100%) CAPMUL MCM oil (i.e., 2,3-dihydroxypropyl octanoate), slightly over 14 wt% (i.e., 1/7 x 100%) CREMOPHOR EL surfactant (i.e., polyethoxylated castor oil), slightly over 14 wt% (i.e., 1/7 x 100%) TRANSCUTOL P cosurfactant (i.e., 2-(2-ethoxyethoxy)ethanol), about 43 wt% (i.e., 3/7 x 100%) distilled water, and slightly over 14 wt% (i.e., 1/7 x 100%) ampelopsin drug (i.e., dihydromyricetin).  Such amounts lie within the claimed concentration ranges, and although claim 30 does not recite water, claims 30-31 are open-ended by virtue of the transitional language “comprising” and thus may include water as well as other constituents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-17, 18, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. as evidenced by Constantinides et al. and further in view of Powell (US 2015/0342923 A1; published 03 December 2015).
Solanki et al. discloses a microemulsion (ME) drug delivery system containing ampelopsin drug (i.e., dihydromyricetin), CAPMUL MCM oil, CREMOPHOR EL surfactant (HLB = 14), TRANSCUTOL P cosurfactant, and distilled water, wherein the drug is mixed (i.e., dispersed or dissolved) in the oil, wherein ampelopsin is used as an anti-inflammatory, antimicrobial, cough reliever, antioxidant, antihypertension, hepatoprotection, and anticarcinogen (abstract; sections 1, 2.2, 4), wherein a formulation ME-A has a content ratio of 1 CAPMUL MCM oil, 1 CREMOPHOR EL surfactant, 1 TRANSCUTOL P cosurfactant, 3 distilled water, and 1 drug (Table 1), wherein the drug delivery system provides enhanced bioavailability of the drug (abstract).
As noted in Example 5 of the instant specification, CAPMUL MCM is 2,3-dihydroxypropyl octanoate (which has a MW of 218 Da), and TRANSCUTOL is 2-(2-ethoxyethoxy)ethanol.

As noted at page 23 line 2 of the instant specification, microemulsions are not, strictly speaking, emulsions, and thus the composition of Solanki et al., being a microemulsion, is not an emulsion.  Therefore, the composition of Solanki et al. is a pre-emulsion as in the instant claims, given that the term “pre-emulsion” requires nothing other than not being an emulsion.
As evidenced by Constantinides et al., CAPMUL MCM includes capric acid fatty acid (i.e., permeabilizer) (page 8 lines 32-36).
Regarding claim 15, ampelopsin is an antioxidant, and thus it satisfies the recitations of both dihydromyricetin and antioxidant.  See, e.g., Powell v. Home Depot U.S.A. Inc., 663 F.3d 1221, 100 USPQ2d 1742, 1748 (Fed. Cir. 2011) (finding that a single structure in a prior art reference satisfied two limitations in a claim).
Regarding claim 18, since the composition of Solanki et al. and the instant claims are the same, they necessarily possess the same properties, such as the claimed dispersing property of claim 18.
Regarding claims 30-31, formulation ME-A of Solanki et al. has slightly over 14 wt% (i.e., 1/7 x 100%) CAPMUL MCM oil (i.e., 2,3-dihydroxypropyl octanoate), slightly over 14 wt% (i.e., 1/7 x 100%) CREMOPHOR EL surfactant (i.e., polyethoxylated castor oil), slightly over 14 wt% (i.e., 1/7 x 100%) TRANSCUTOL P cosurfactant (i.e., 2-(2-ethoxyethoxy)ethanol), about 43 wt% (i.e., 3/7 x 100%) distilled water, and slightly over 14 wt% (i.e., 1/7 x 100%) ampelopsin drug (i.e., dihydromyricetin).  Such amounts lie 
Regarding claims 16-17, Solanki et al. does not disclose electrolyte, sugar, or coactive as claimed.
Powell discloses a composition that prevents and provides recovery from detrimental effects of alcohol consumption including significant undesirable symptoms of a hangover comprising dihydromyricetin and N-acetyl cysteine and may further include prickly pear extract, milk thistle, ginger root, vitamins B, C, and E, electrolytes, and/or sugars (abstract).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solanki et al. and Powell by adding N-acetyl cysteine and optionally prickly pear extract, milk thistle, ginger root, vitamins B, C, and E, electrolytes, and/or sugars, as suggested by Powell, to the drug delivery system of Solanki et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to extend/increase the usefulness of the composition of Solanki et al. for treating an additional health issue, namely providing recovery from detrimental effects of alcohol consumption including significant undesirable symptoms of a hangover as suggested by Powell, using the drug delivery system of Solanki et al. that provides enhanced bioavailability of the dihydromyricetin drug.

Claims 1-15, 18-22, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. as evidenced by Constantinides et al. and further in view of Xinqiu et al. (CN 102058560 A; published 18 May 2011; citations herein to English machine translation made 10 September 2021).
Solanki et al. discloses a microemulsion (ME) drug delivery system containing ampelopsin drug (i.e., dihydromyricetin), CAPMUL MCM oil, CREMOPHOR EL surfactant (HLB = 14), TRANSCUTOL P cosurfactant, and distilled water, wherein the drug is mixed (i.e., dispersed or dissolved) in the oil, wherein ampelopsin is used as an anti-inflammatory, antimicrobial, cough reliever, antioxidant, antihypertension, hepatoprotection, and anticarcinogen (abstract; sections 1, 2.2, 4), wherein a formulation ME-A has a content ratio of 1 CAPMUL MCM oil, 1 CREMOPHOR EL surfactant, 1 TRANSCUTOL P cosurfactant, 3 distilled water, and 1 drug (Table 1), wherein the drug delivery system provides enhanced bioavailability of the drug (abstract).
As noted in Example 5 of the instant specification, CAPMUL MCM is 2,3-dihydroxypropyl octanoate (which has a MW of 218 Da), and TRANSCUTOL is 2-(2-ethoxyethoxy)ethanol.
As noted at page 13 line 24 of the instant specification, CREMOPHOR EL is polyethoxylated castor oil (i.e., a nonionic surfactant, a polymeric emulsifier, a polyethylene glycol alkyl ether).
As noted at page 23 line 2 of the instant specification, microemulsions are not, strictly speaking, emulsions, and thus the composition of Solanki et al., being a microemulsion, is not an emulsion.  Therefore, the composition of Solanki et al. is a pre-
As evidenced by Constantinides et al., CAPMUL MCM includes capric acid fatty acid (i.e., permeabilizer) (page 8 lines 32-36).
Regarding claim 15, ampelopsin is an antioxidant, and thus it satisfies the recitations of both dihydromyricetin and antioxidant.  See, e.g., Powell v. Home Depot U.S.A. Inc., 663 F.3d 1221, 100 USPQ2d 1742, 1748 (Fed. Cir. 2011) (finding that a single structure in a prior art reference satisfied two limitations in a claim).
Regarding claim 18, since the composition of Solanki et al. and the instant claims are the same, they necessarily possess the same properties, such as the claimed dispersing property of claim 18.
Regarding claims 30-31, formulation ME-A of Solanki et al. has slightly over 14 wt% (i.e., 1/7 x 100%) CAPMUL MCM oil (i.e., 2,3-dihydroxypropyl octanoate), slightly over 14 wt% (i.e., 1/7 x 100%) CREMOPHOR EL surfactant (i.e., polyethoxylated castor oil), slightly over 14 wt% (i.e., 1/7 x 100%) TRANSCUTOL P cosurfactant (i.e., 2-(2-ethoxyethoxy)ethanol), about 43 wt% (i.e., 3/7 x 100%) distilled water, and slightly over 14 wt% (i.e., 1/7 x 100%) ampelopsin drug (i.e., dihydromyricetin).  Such amounts lie within the claimed concentration ranges, and although claim 30 does not recite water, claims 30-31 are open-ended by virtue of the transitional language “comprising” and thus may include water as well as other constituents.
Regarding claims 19-22, Solanki et al. does not disclose a capsule as claimed.
Xinqiu et al. discloses soft capsules filled with dihydromyricetin composition wherein soft capsules are convenient to take (abstract) wherein soft capsule shell 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solanki et al. and Xinqiu et al. by filling the composition of Solanki et al. into soft gelatin and enteric material capsules of Xinqiu et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide the dihydromyricetin drug in a form that is convenient to take as suggested by Xinqiu et al.
Regarding claim 22, since the capsules of Xinqiu et al. are enteric, they inherently possess the properties recited in claim 22, as enteric means that the dosage form does not dissolve in the acidic (pH less than 3.5) stomach but rather dissolves in the more basic (pH more than 5.5) intestine.

Claims 1-15, 18-24, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solanki et al. as evidenced by Constantinides et al. in view of Xinqiu et al. as applied to claims 1-15, 18-22, and 27-31 above, and further in view of Volwiler (U.S. Patent No. 1,690,760; issued 06 November 1928).
Solanki et al., Constantinides et al., and Xinqiu et al. are relied upon as discussed above.
Solanki et al., Constantinides et al., and Xinqiu et al. do not disclose enteric coating on the exterior of the capsule as in claims 23-24.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solanki et al., Xinqiu et al., and Volwiler by coating the capsule of Solanki et al. in view of Xinqiu et al. as discussed above with an acetyl-cellulose (i.e., cellulose acetate) coating of Volwiler, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to ensure that the capsule and drug therein reach the intestine using an enteric coating that is stable, edible, resists mechanical abrasion in the stomach, and readily disintegrates in the intestines, as suggested by Volwiler, given that Xinqiu et al. suggests that the capsule be enteric using cellulose acetate.

Claims 1-7, 12-17, 19, 21-24 is/are rejected under 35 U.S.C. 103 as being obvious over Powell et al. (WO 2020/099937 A2; published 22 May 2020; priority to 14 November 2018).
The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Powell et al. discloses a dihydromyricetin dosage powder comprising dihydromyricetin and a matrix material (claim 1) wherein the matrix material may comprise polyoxyethylene castor oil (claim 13) wherein the matrix material may additionally comprise polyoxyl 40 hydrogenated castor oil (claim 13) wherein the powder further comprises a permeabilizer of capric acid (i.e., a fatty acid), caprate salt (i.e., a fatty acid salt), and/or sodium caprate (i.e., a fatty acid salt) (claims 18-20) wherein the powder further comprises an antioxidant coactive (claims 21-22) wherein the powder further comprises an electrolyte and/or sugar (claim 26) wherein the powder further comprises a coactive of glutathione, L-cysteine, N-acetyl-cysteine, prickly pear extract, milk thistle, ginger root, and/or vitamin B, C, E (claims 24-25) wherein the powder is in a capsule dosage form encapsulated with methacrylate copolymer enteric coating (claims 49-52) wherein the formulation may be in the form of a gel cap (page 27 last paragraph) wherein 
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Powell et al. as discussed above and to make the composition of Powell et al. as discussed above with polyoxyethylene castor oil (i.e., a nonionic surfactant with HLB greater than 7, a polymeric emulsifier, a polyethylene glycol alkyl ether) therein as matrix material, with a reasonable expectation of success.
As noted at page 23 line 2 of the instant specification, microemulsions are not, strictly speaking, emulsions, and thus the composition of Powell et al., being a microemulsion, is not an emulsion.  Therefore, the composition of Powell et al. is a pre-emulsion as in the instant claims, given that the term “pre-emulsion” requires nothing other than not being an emulsion.
Regarding claim 7, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Powell et al. as discussed above and to make the composition of Powell et al. as discussed above with polyoxyl 40 hydrogenated castor oil (i.e., a co-surfactant) therein as matrix material in combination with the polyoxyethylene castor oil therein as matrix material, with a reasonable expectation of success.
Regarding claim 21, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Powell et al. as discussed above and to make the composition of Powell et al. as discussed above encapsulated in a gel cap (i.e., a gelatin capsule), with a reasonable expectation of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/683,387 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the matrix material of claim 3 of the ‘387 application may be polyoxyethylene castor oil which is the elected emulsifier in the instant claims, and claim 3 of the ‘387 application recites no emulsion and thus encompasses a pre-emulsion as in the instant claims, and claim 3 of the ‘387 application also includes combinations of matrix materials including a polyoxyethylene sorbitan monooleate (i.e., a sorbitan fatty acid ester co-surfactant per instant claims 7-8) or polyoxyethylene castor oil (i.e., an oil), 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617